Title: John Adams to Abigail Adams Smith, 13 February 1795
From: Adams, John
To: Smith, Abigail Adams


          
            My Dear Daughter:
            Philadelphia, February 13, 1795.
          
          I heartily congratulate you on your fortunate escape from a dangerous accident. I was so very solicitous for your safety for two or three days, that I had a great mind to go to New-York, to see you: but the next post brought me from your brother the delightful news of your recovery.
          I have great reason to be thankful to a kind Providence, for the preservation of my children, and for many blessings on my family. The arrival of your brothers at the Hague, and Amsterdam, in these dangerous times, is a great comfort to me, and I hope they will avail themselves of the great advantages they have to become valuable men.
          Enclosed is another letter to Mr. Jay of the 10th of August, 1782, which I desire you to file with the others. They will all together sufficiently decide the question, whether Mr. Jay joined Mr. A. or, Mr. A. Mr. Jay, in the project of refusing to treat till we were acknowledged to be Ministers of a Sovereign Power.
          A question of some little importance to personal and family feelings, though of very little to the public. If Mr. Jay, did not receive the first suggestion from me, which I have no doubt was the case, he certainly only conceived by his own reflections the same opinion, and resolution which I had urged and insisted on to the Count de Vergennes above a year before.
          My love to Mr. Smith, and my little boys, and little girl, whom I long to see—what is her name?
          I am, my dear daughter, / With a tender affection, / Yours,
          
            John Adams.
          
        